Citation Nr: 0920752	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  98-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for agoraphobia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In a May 2006 decision, the Board, among other things, denied 
a claim for service connection for agoraphobia.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2008 Order, 
the Court granted the Joint Motion (filed by representatives 
of both parties), vacating that portion of the May 2006 Board 
decision that denied service connection for agoraphobia and 
remanded the matter to the Board for compliance with the 
instructions in the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

In the May 2008 Joint Motion, the parties agreed that a 
remand was required because VA failed to satisfy its duty to 
assist by not affording the Veteran a psychiatric examination 
to determine the nature and extent of his acquired 
psychiatric disorder, to include agoraphobia or a panic 
disorder with agoraphobia. 

In this regard, while the Veteran was scheduled in the past 
for a VA psychiatric examination at the East Orange VA 
medical center (VAMC), the Veteran had informed the RO that 
he could not travel the distance due to his disability.  In 
addition, the parties noted that the Veteran had requested 
that VA administer an examination at a closer facility, i.e., 
the Hackensack VA clinic or by the Veteran's private 
physician; however, the RO did not comply with the Veteran's 
request.   
Under these circumstances, the Board finds that, consistent 
with the instructions in the Joint Motion, remand is 
warranted to afford the Veteran an opportunity to undergo an 
appropriate VA psychiatric examination, at a VA facility 
closest to the Veteran's residence, or if warranted, a fee 
basis psychiatric examination may be scheduled.  It is noted 
that options are provided in the recent attorney letter on 
file.  Appellant has apparently moved.

Accordingly, this matter is REMANDED for the following 
actions:
 
1.  The Veteran should be scheduled for a 
VA examination by a psychiatrist, at a VA 
facility closest to the Veteran's 
residence, and if necessary, on a fee 
basis, to determine the nature and 
etiology of any current psychiatric 
disorder.  All indicated tests should be 
accomplished, and all clinical findings 
reported in detail.  The claims file 
should be made available to the physician 
for review prior to entering any 
opinion(s), and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.

The examiner should be asked to identify 
the Veteran current psychiatric 
disorder(s), to include agoraphobia, if 
appropriate, and opine whether any 
currently diagnosed acquired psychiatric 
disorder(s) is/are as likely as not 
(e.g., a 50 percent or greater 
probability) related to the Veteran's 
service.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for agoraphobia.  If 
the benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




